CaseCase: 20-30526   Document:
    6:20-cv-00965-RRS-PJH      00515588533
                          Document            Page: 1 Page
                                     55 Filed 10/02/20 Date Filed:
                                                            1 of 4 10/02/2020
                                                                   PageID #: 2026




                     United States Court of Appeals
                                     FIFTH CIRCUIT
                                  OFFICE OF THE CLERK
   ġ                    ġ                                   ġ
   LYLE W. CAYCE        ġ                                           TEL. 504-310-7700
   CLERK                ġ                                        600 S. MAESTRI PLACE,
                        ġ                                                Suite 115
                                                                NEW ORLEANS, LA 70130

                                October 02, 2020
  MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
         No. 20-30526       4 Aces Enterprises, L.L.C., et al v.
                            John Edwards, et al
                            USDC No. 2:20-CV-2150
                            USDC No. 6:20-CV-965

  The court has granted the motion of amici curiae Raymond Crews,
  Danny McCormick, Blake Miguez, Charles Owen, and Alan Seabaugh, et
  al, to file brief out of time in support of appellants in this
  case.


                                      Sincerely,
                                      LYLE W. CAYCE, Clerk


                                      By: _________________________
                                      Rebecca L. Leto, Deputy Clerk
                                      504-310-7703
  Mr.   Matthew F. Block
  Mr.   Christopher T. Chocheles
  Mr.   Jimmy Roy Faircloth Jr.
  Mr.   Joshua Simon Force
  Mr.   James M. Garner
  Mr.   Glenn L. Langley
  Ms.   Carol L. Michel
  Mr.   Tony R. Moore
  Mr.   Richard Frederick Norem III
  Ms.   Mary Katherine Price
  Mr.   Jack M. Weiss
CaseCase: 20-30526   Document:
    6:20-cv-00965-RRS-PJH      00515588534
                          Document            Page: 1 Page
                                     55 Filed 10/02/20 Date Filed:
                                                            2 of 4 10/02/2020
                                                                   PageID #: 2027




               United States Court of Appeals
                    for the Fifth Circuit
                                 ___________

                                  No. 20-30526
                                 ___________

       Big Tyme Investments, L.L.C., doing business as Big Daddy's
       Pub & Grub; CD Enterprises of Houma, L.L.C., doing business
       as Larussa's Lounge; JOM, L.L.C., doing business as Just One
       More; LongShotz 1, L.L.C., doing business as Longshotz;
       Paradise Sports Bar & Daiquiris, L.L.C., doing business as
       Epic Lounge; R&J Lapeyrouse, L.L.C., doing business as Jeaux's
       New Horizon; R. Heasley, L.L.C., doing business as Ram Rod's
       Saloon; Tap Dat, L.L.C., doing business as The Brass Monkey;
       The Music Cove, L.L.C.; The Outer Limits Bar, L.L.C.,

                                                     Plaintiffs—Appellants,

                                      versus

       John Bel Edwards, In his official capacity as Governor
       of the State of Louisiana; H. Browning, Jr., In his
       official capacity as Fire Marshal of the State of
       Louisiana, also known as Butch Browning,

                                                     Defendants—Appellees,

                             consolidated with
                                ___________

                                  No. 20-30537
                                 ___________

       910 E Main, L.L.C., doing business as Quarter Tavern; Doug
       McCarthy Enterprises, Incorporated, doing business as 501;
       My Place Bar & Grill, L.L.C.; Pool Dos Sports Bar,
CaseCase: 20-30526   Document:
    6:20-cv-00965-RRS-PJH      00515588534
                          Document            Page: 2 Page
                                     55 Filed 10/02/20 Date Filed:
                                                            3 of 4 10/02/2020
                                                                   PageID #: 2028
                                          20-30526




       L.L.P.; SoCo Sports Bar, L.L.C.; Sandi's Anchor Lounge,
       L.L.C., doing business as Da Camp; Tipsy Cajun, L.L.C.;
       Wanous, L.L.C., doing business as AJ's 2nd St. Pub; C K B C P B
       5, L.L.C., doing business as Chatter Box; Big Dan's Bar,
       Incorporated; City Bar, Incorporated,

                                                             Plaintiffs—Appellants,

                                           versus

       John Bel Edwards, In his official capacity as Governor
       of the State of Louisiana; H. Browning, Jr., In his
       official capacity as Fire Marshal of the State of
       Louisiana, also known as Butch Browning,

                                                Defendants—Appellees.
                       ______________________________

                      Appeals from the United States District Court
                          for the Eastern District of Louisiana
                                USDC No. 2:20-CV-2150
                                USDC No. 6:20-CV-965
                      ______________________________

       ORDER:

              IT IS ORDERED that the opposed motion to file amici curiae brief
       out of time on behalf of Mr. Raymond Crews, Mr. Danny McCormick, Mr.
       Blake Miguez, Mr. Charles Owen and Mr. Alan Seabaugh, et al. in support
       of the appellants is GRANTED. If they wish, the appellees may within seven
       days of this order file a supplemental letter brief, not to exceed ten pages,
       responding to issues raised in the amici brief.


                                       LYLE W. CAYCE, CLERK




                                              2
CaseCase: 20-30526   Document:
    6:20-cv-00965-RRS-PJH      00515588534
                          Document            Page: 3 Page
                                     55 Filed 10/02/20 Date Filed:
                                                            4 of 4 10/02/2020
                                                                   PageID #: 2029
                                     20-30526




                                  United States Court of Appeals
                                       for the Fifth Circuit
                                       /s/ Lyle W. Cayce

                       ENTERED AT THE DIRECTION OF THE COURT




                                        3
